Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on November 17, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “or more relative to a volume of the diluent” in line 6 is confusing and therefore indefinite.  The fuel stream comprises oxygen, a fuel and a diluent.  The phrase will be interpreted as the diluents comprising constituents  having the instant heat capacity being present at least 25 v% or more of all the diluents besides the oxygen and fuel.
Regarding Claim 7, the instant claim is indefinite as the limitation of the diluent having an average heat capacity of 40 J/m or more at 1500 K does not specify if the average is simply an average of the various heat capacities or is a weighted average of the various gases.  Either will be examined.
Regarding Claim 8, the instant claim is indefinite as claim 1 from which this claim depends is to a combustion zone which heats a surface to a temperature of 800°C or more however the instant claim is to the combustion temperature being 600°C or more and therefore it is unknown how a combustion temperature of 600°C can heat a surface requiring a temperature of 800°C.
Claim 10 recites the limitation "the reformable hydrocarbon" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the recycled portion of the flue gas prior to mixing" in lines 1-4 as well as “the gas” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
The remaining claims depend from the instant claims and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim is to the reactor comprising a reverse flow reactor wherein claim 1 from which this claim depends is to flow directions of the fuel mixture and the product stream being reversed of one another which is the definition of a reverse flow reactor and therefore not further limiting.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11 and 13 -17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershkowitz et al. (US 2004/0170559) hereafter Hershkowitz and further in view of IDE et al. (US 2018/0333703) hereafter Ide.
	Considering Claims 1, 8-10 and 15, Hershkowitz discloses a method of operating a pressure swing reformer comprising a reaction zone and a combustion zone wherein a stream of natural gas which is known to contain methane (reformable hydrocarbon) is combined with steam in reactor to produce synthesis gas.  Hershkowitz further discloses that during a regeneration cycle that a fuel gas mixture comprising carbon dioxide, hydrogen, a supplemental external fuel and a recycle stream comprising methane, carbon monoxide, nitrogen, carbon dioxide and steam is combined and combusted with air (21% oxygen) to heat one or more surfaces in a reaction zone.  The reaction zone reacts natural gas with steam in the presence of a steam reforming catalyst utilizing the heat generated during the regeneration phase with the diluent present at least 25 vol.% thereby falling within the instantly claimed range.  Hershkowitz further discloses that the two streams enter the reactor system in opposite flow directions (Fig. 4).
Hershkowitz does not discuss the relative heat capacity of the individual gas components of the regeneration gas however the gas entering the reaction system comprise water and carbon dioxide [0002] and [0012]-[0021], [0045]-[0047]  and [0054]-[0059] with Fig. 4 and Table 1 streams 134, 146, 142, 141 and 136) which are identified by the Applicant has having heat capacities of 46 J/mol K and 59 J/mol K with heat capacity being a physical trait of the gases. Additionally, the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Hershkowitz discloses that the heat generated during the regeneration cycle is intended to provide the heat for endothermic steam reforming [0029] however does not disclose the temperature needed.
Ide discloses a steam reforming reaction within a reverse flow reactor [0028]-[0033] and [0039] wherein a temperature from 800°-1100°C is utilized (Table 2-5) which falls within the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide for and to utilize the temperature range disclosed by Ide in the process of Hershkowitz as both are to reformers operating with a feed of methane and steam to produce syngas.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 2 and 4, the significance of Hershkowitz and Ide as applied to Claim 1 is explained above.
	Hershkowitz discloses a diluent stream (Fig. 4, streams 135 and 141 and Table 1) containing comprising carbon dioxide to which Applicant states has a heat capacity of 59 J/mole with the carbon dioxide content falling within the instantly claimed range of 10-90 vol.%.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 3, the significance of Hershkowitz and Ide as applied to Claim 1 is explained above.
	 Hershkowitz discloses that the combustion gas (fuel) comprises hydrogen with the hydrogen content exceeding 90 v% (Table 1, stream 135) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 5 and 6, the significance of Hershkowitz and Ide as applied to Claim 1 is explained above.
	Hershkowitz discloses that the diluent gas comprises nitrogen, carbon dioxide and water with the carbon dioxide and water having heat capacities of 46 J/m and 59 J/m respectively with the combination of the two comprising over 45 vol. % (Table 1, streams 135 and 141) which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 7, the significance of Hershkowitz and Ide as applied to Claim 1 is explained above.
	Hershkowitz discloses that the diluent gas comprises nitrogen, carbon dioxide and water with the carbon dioxide and water having heat capacities of 35 J/m, 59 J/m and 46 J/m respectively with the combination of the three having an average heat capacity of about 47 J/m with a weight average heat capacity of about 45 J/m (Table 1, streams 135 and 141) which falls within the instantly claimed range.
Considering Claim 11, the significance of Hershkowitz and Ide as applied to Claim 1 is explained above.
	Hershkowitz discloses a flue gas recycle stream which becomes part of the diluent (Fig. 4, stream 141) which becomes part of the diluent stream (stream 135) which falls within the instantly claimed range of 50 v% or more (Table 1).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 13 and 14, the significance of Hershkowitz and Ide as applied to Claims 1 and 11 is explained above.
	Hershkowitz discloses that the fuel contains hydrogen with the hydrogen originating from the product stream (Fig. 4, item 132, stream 135 and Table 1).
Considering Claim 16, the significance of Hershkowitz and Ide as applied to Claim 1 is explained above.
	Hershkowitz discloses both a recuperator zone and a reaction zone (Fig. 1(a+b)).
Considering Claim 17, the significance of Hershkowitz and Ide as applied to Claim 1 is explained above.
	Hershkowitz discloses a recycle stream (Fig. 4, stream 141) at 3.4 atm pressure which originates from a discharge from a reactor at 3.2 atm (Fig. 4, stream 137).  Therefore, although Hershkowitz does not disclose the use of a compressor to increase the pressure of stream 137 to the operating pressure of stream 141, it would have been obvious to one of ordinary skill in the art to provide a compressive means for raising the pressure of any process stream to the appropriate operating pressure utilizing a compressor.  Hershkowitz also discloses that the gases comprise carbon carbon dioxide and steam to which the applicant teaches have heat capacities of 59 J/mol. And 46 J/mol. (Table 1 and Fig. 4).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershkowitz et al. (US 2004/0170559) hereafter Hershkowitz in view of IDE et al. (US 2018/0333703) hereafter Ide as applied to Claim 1 and further in view of D’Agostini et al (US 201/0023822) hereafter D’Agostini.
Considering Claim 12, the significance of Hershkowitz and Ide as applied to Claim 1 is explained above.
	Hershkowitz discloses a combustion gas stream containing methane, hydrogen and carbon monoxide as discussed above and also discloses the use of a recycle stream in the combustion gas (Fig. 4, stream 136) but Hershkowitz does not discuss the laminar flame speed.
	D’Agostini discloses a method for controlled gasification with product gas recycle [0001] wherein the composition of the combustion stream is of importance in a process furnace [0047] making the composition of the combustion gas and therefore its laminar flame speed a result effective variable.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum laminar flame speed as this influences the performance of the combustion process as taught by D’Agostini.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/838,477 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both utilize reverse flow reactors wherein a fuel is contacted with 0.1 vol.% oxygen to generate heat for a reforming reaction.  Although the reference application states that a plurality of reactors are utilized, all reactors in the series utilize the same process steps and are merely duplicates of one another and there is no inventive skill involved in the duplication (MPEP 2144.05 VI (b)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	Claims 1-17 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732